United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-3583
                      ___________________________

                           United States of America,

                     lllllllllllllllllllll Plaintiff - Appellee,

                                         v.

                               Thomas F. Brown,

                    lllllllllllllllllllll Defendant - Appellant.
                                     ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Fayetteville
                               ____________

                          Submitted: June 28, 2017
                            Filed: July 12, 2017
                               [Unpublished]
                               ____________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.
       Thomas Brown appeals the district court’s1 denial of his petition for coram
nobis relief, in which he sought to vacate his 1995 conviction for manufacturing
marijuana and peyote. We agree with the district court that Brown could not relitigate
his argument that he is entitled to relief under the Religious Freedom Restoration Act
of 1993, 42 U.S.C. §§ 2000bb et seq., which has been rejected by this court on direct
appeal and in numerous subsequent habeas and coram nobis proceedings. See United
States v. Camacho-Bordes, 94 F.3d 1168, 1173 (8th Cir. 1996) (coram nobis relief is
substantially equivalent to habeas relief, and abuse-of-writ principles apply to coram
nobis cases); Willis v. United States, 654 F.2d 23, 24 (8th Cir. 1981) (coram nobis
petitioner is not entitled to review of issues that were considered and resolved in 28
U.S.C. § 2255 motion). Accordingly, we affirm the district court’s denial of the
petition. See 8th Cir. R. 47B.
                         ______________________________




      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
Honorable Erin L. Setser, United States Magistrate Judge for the Western District of
Arkansas.

                                         -2-